UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4152


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

PHILLIP MICHAEL THOMAS BURTON,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00411-MOC-1)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth Neyhart, Chapel Hill, North Carolina, for Appellant.
Thomas A. O’Malley, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip        Michael     Thomas              Burton     pled          guilty    to

conspiracy to import MDMA or Ecstasy and importation of MDMA or

Ecstasy.       In April 2009, the district court sentenced Burton to

forty-two      months’        imprisonment,         to    be     followed         by    thirty-six

months    of     supervised      release.           In    December       2011,         Burton    was

released from incarceration.               In January 2014, Burton was before

the district court on a supervised release violation.                                    The court

found that Burton committed a Level A violation based on an

incident that involved his arrest for possession of 108 grams of

marijuana.          The court revoked his supervised release and imposed

a twenty-one-month sentence.               Burton’s counsel has filed a brief

pursuant to Anders v. California, 686 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether    the       court     clearly    erred          in    determining         that      Burton

committed the Grade A violation and whether the sentence was

plainly unreasonable.            Finding no clear error, we affirm.

               We    review     a     district          court’s        decision         to   revoke

supervised release for abuse of discretion.                                  United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                             To revoke release,

the   district        court    must    find     a       violation       of    a    condition      of

release     by       a   preponderance        of        the     evidence.               18   U.S.C.

§ 3583(e)(3) (2012).            We review for clear error factual findings

underlying       the     conclusion      that       a    violation       of       the    terms    of

                                              2
supervised release occurred.              See United States v. Carothers,

337 F.3d 1017, 1019 (8th Cir. 2003).

           We conclude that the district court did not abuse its

discretion in finding that Burton violated the conditions of

supervised      release     by    possessing      marijuana.    The    Government

presented evidence that police officers found a mason jar full

of marijuana in the car in which Burton was driving and that a

strong aroma of marijuana came from the car and Burton’s person.

Based on this and other evidence, the district court found it

more   likely     than     not    that   Burton    possessed    the    marijuana.

Possession      can   be   actual   or   constructive.      United      States   v.

Burgos,    94 F.3d 849,   873    (4th   Cir.   1996).         Constructive

possession can be shown by evidence of dominion and control over

the drugs themselves or over the premises or vehicle in which

the contraband is found. United States v. Blue, 957 F.2d 106,

107 (4th Cir. 1992).

           Viewed in the light most favorable to the Government,

see United States v. Green, 599 F.3d 360, 367 (4th Cir. 2010),

we find no clear error in the district court’s determination

that Burton committed the Grade A violation of his supervised

release.     See United States v. White, 620 F.3d 401, 410 (4th

Cir. 2010); see also United States v. Stevenson, 396 F.3d 538,

542 (4th Cir. 2005) (providing that court of appeals will not

reverse factual finding if district court’s view of the evidence

                                          3
is plausible in light of the totality of the evidence, even if

the appeals court would have resolved the facts differently).

               Next,        Burton      specifically         questions         whether      the

district       court        correctly        calculated       his      criminal       history

category       and    whether       the     court       sufficiently     articulated        the

reasons for the sentence imposed.                        He also generally questions

the substantive reasonableness of his sentence.

               The district court has broad discretion in determining

a    sentence        upon       revocation       of    supervised    release.             United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                             In examining

a sentence imposed upon revocation of supervised release, we

“take[] a more deferential appellate posture concerning issues

of    fact    and     the       exercise     of       discretion    than     reasonableness

review for [G]uidelines sentences.”                        United States v. Moulden,

478 F.3d 652,       656    (4th   Cir.      2007)    (internal        quotation      marks

omitted).        We       will     affirm    a    revocation       sentence        that    falls

within the statutory maximum, unless we find the sentence to be

“plainly unreasonable.”                 United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006).                  In reviewing a revocation sentence, we

must    first    determine          “whether      the     sentence     is    unreasonable,”

using    the    same        general     analysis        employed    to     review    original

sentences.           Id. at 438.            Only if we find a sentence to be

procedurally         or     substantively         unreasonable       will     we    determine

whether the sentence is “plainly” so.                      Id. at 439.

                                                  4
            A   revocation   sentence       is    procedurally     reasonable    if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the Guidelines.             Crudup, 461 F.3d at 440.           The

district court also must provide an explanation of its chosen

sentence, although this explanation “need not be as detailed or

specific”   as   is   required    for   an       original    sentence.     United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                    We have

reviewed the record and conclude that the sentence imposed by

the district court was not plainly unreasonable.

            We therefore affirm the revocation judgment and the

twenty-one-month      sentence.     We       dispense       with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                        5